DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
To summarize the current election, the applicant elected group I, with traverse.
Claims 6-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 2 recites derivatives of isopropyl myristate, glyceryl myristate and myristic acid that have permeation/penetration enhancement ability. The claim also recites any derivative of chitosan or any substituted polysaccharides that have both mucoadhesive and permeation/penetration enhancement ability. There is no discussion in the specification to guide the artisan in identifying the chemical structures that correspond to these derivatives or substituted polysaccharides that have the requisite properties in order to qualify for inclusion in the claimed product. Nothing about particular substituents or functional groups that confer permeation/penetration enhancement and mucoadhesive properties to a compound is detailed. As a result, the disclosure provides no way to predict whether a given modification to isopropyl myristate, glyceryl myristate, myristic acid, chitosan, or a polysaccharide will yield both mucoadhesion and permeation/penetration enhancement. Due to this void, the disclosure is therefore also deficient in demonstrating that the applicant had possession of the compositions with these claimed derivative and substituted ingredients. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 2 recites derivatives of isopropyl myristate, glyceryl myristate, or myristic acid that have permeation enhancement ability. The claim also recites any derivative of chitosan or any substituted polysaccharides that have both mucoadhesive and permeation enhancement ability. As a result of the lack of description of the structures that are necessary for these modified ingredients to have their recited functionalities, the scope of the particular ingredients that are embraced by the claim, its parent and dependent claims are unclear.
	Claims not explicitly expounded upon are also indefinite because they depend from or embrace the limitations of an indefinite claim, but do not add clarity.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Jug et al. (previously cited) in view of Bupivacaine hydrochloride Sigma Product Information (previously cited), Cruz et al. (previously cited), Fuiz et al. (previously cited), and Hill (previously cited).
Jug et al. teach a chitosan film that includes a cyclodextrin as a facilitator of buccal delivery of poorly soluble drugs (see abstract). Buccal drug delivery is a variety of transmucosal drug delivery. The composition includes chitosan (mucoadhesive and -cyclodextrin (bifunctional macromolecule), and model drugs that are poorly water soluble (see page 88 first column first paragraph and second column first paragraph; instant claims 1-3). One of the two model poorly soluble drugs is bupivacaine hydrochloride whose solubility in water is 50 mg/ml (see Bupivacaine hydrochloride Sigma Product Information). The presence of additional permeation enhancers or vitamin B12 are not explicitly taught.
Cruz et al. teach that cyanocobalamin is a form of vitamin B12 that is sparingly soluble in water and has a water solubility of 12 mg/ml (see paragraph 138).
Fuiz et al. teach cyanocobalamin as a therapeutic active that was known to be delivered from a film of their invention (see abstract and table 35A; instant claim 2). Their films are envisioned to be mucoadhesive and provide delivery across mucous membranes, such as those in the oral cavity (see paragraphs 230-236). Fuiz et al. additionally envision the inclusion of cyclodextrin to improve the water solubility of the active (see paragraph 197). The inclusion of intrinsic factor is not mentioned.
Hill teaches transmucosal dosage forms that are envisioned for buccal as well as sublingual delivery (see abstract). Absorption enhancers are taught ingredients where isopropyl myristate is a named variety (see paragraph 86).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select cyanocobalamin as the poorly water soluble drug to include in the film of Jug et al. because it was known to be delivered via a similar film based transmucosal vehicle and was poorly water soluble according to the interpretation of Jug et al. It additionally would have been obvious to also include isopropyl myristate as an absorption (permeation) enhancer. This choice would have .

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (previously cited) in view of Mura et al. (previously cited), Cruz et al., Rasheed et al. (previously cited), and Hill et al.
Brown et al. teach various dosage forms for the delivery of a collection of vitamin B12 compounds that include cyanocobalamin (see abstract). Amongst these forms is a film for transmucosal delivery that is envisioned as being administered buccally or sublingually (see column 5 lines 1-3 and column 9 lines 2-9). Films or patches are taught as containing penetration enhancers and adhering to the buccal mucosa (see column 12 lines 10-30). The films are taught to include polymers that adhere to the buccal mucosa and may include penetration enhancers (see column 12 lines 10-19 and 22-28). More generally the compositions are taught to include sugars such as sucralose and lubricants such as magnesium stearate (see column 5 lines 5-26 and column 6 lines 30-31). The inclusion of intrinsic factor is not mentioned. A full embodiment that includes all of the claimed components is not exemplified.
Cruz et al. teach that cyanocobalamin is a form of vitamin B12 that is sparingly soluble in water and has a water solubility of 12 mg/ml (see paragraph 138).
Rasheed et al. teach that cyclodextrins are useful in increasing the permeability of water insoluble drugs, in particular, across biological barriers that include the mucosa (see page 574 first full paragraph). Cyclodextrins are also able to increase the 
Mura et al. teach buccal films vehicles that are optimized for their performance in regard to swelling, adhesion, and mechanical properties in the absence of a drug (see abstract). Chitosan was chose as a component due to its mucoadhesive properties and because of its particularly positive characteristics as a biomaterial (see page 3020 first column first full paragraph). The vehicle was further employed to deliver a poorly water soluble drug with the additional aid of a cyclodextrin (see abstract). The films are composed of drug, chitosan (mucoadhesive and penetration enhancer), a film forming polymer, glycerin as a plasticizer, and hydroxypropyl--cyclodextrin (bifunctional macromolecule) (see page 3020 first column first full paragraph). 
Hill teaches transmucosal dosage forms that are envisioned for buccal as well as sublingual delivery (see abstract). Absorption enhancers are taught ingredients where isopropyl myristate is explicitly named as an option (see paragraph 86).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate a buccal/sublingual film of Brown et al. based upon the film formulation of Mura et al. This choice would have been obvious because Mura et al. provide a specific embodiment of a buccal /sublingual film that meets the requirements for that of Brown et al., was also employed for delivering drugs with low water solubility with the aid of a cyclodextrin. Further, cyclodextrins as penetration enhancers were taught by Rasheed et al. to be generally beneficial in improving drug permeation and would have been expected to improve delivery of the vitamin B12 compounds of Brown et al. who teach the inclusion of permeation .

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. in view of Rasheed et al., Cruz et al., Jug et al., Bupivacaine hydrochloride Sigma Product Information, Mura et al., Huhtinen et al. (previously cited), Hill et al., and Myers et al. (previously cited) as evidenced by Geraci et al. (previously cited).
Brown et al. teach various dosage forms for the delivery of a collection of vitamin B12 compounds that include cyanocobalamin, methylcobalamin and hydroxocobalamin (see abstract; instant claims 1 and 2). Amongst these forms is a film for transmucosal delivery that is envisioned as being administered buccally or sublingually (see column 5 lines 1-3 and column 9 lines 2-9). Films or patches are taught as containing penetration enhancers and adhering to the buccal mucosa (see column 12 lines 10-30; instant claim 4). The films are taught to include polymers that adhere to the buccal mucosa and may include penetration enhancers (see column 12 lines 10-19 and 22-28). More generally the compositions are taught to include sugars such as sucralose and lubricants such as magnesium stearate and talc (see column 5 lines 5-26 and column 6 lines 30-31; instant 
Rasheed et al. teach that cyclodextrins are useful in increasing the permeability of water insoluble drugs, in particular, across biological barriers that include the mucosa (see page 574 first full paragraph). Cyclodextrins are also able to increase the permeability of water soluble drugs across mucosal membranes (see page 574 first full paragraph).
Cruz et al. teach that cyanocobalamin is a form of vitamin B12 that is sparingly soluble in water and has a water solubility of 12 mg/ml (see paragraph 138; instant claims 1-2).
Jug et al. teach a chitosan film that includes a cyclodextrin as a facilitator of buccal delivery of poorly soluble drugs (see abstract). The composition includes chitosan (mucoadhesive and penetration enhancer), -cyclodextrin (bifunctional macromolecule), and model drugs that are poorly water soluble (see page 88 first column first paragraph and second column first paragraph; instant claims 2 and 5). One of the two model poorly soluble drugs is bupivacaine hydrochloride whose solubility in water is 50 mg/ml (see Bupivacaine hydrochloride Sigma Product Information).
Mura et al. teach buccal films vehicles that are optimized for their performance in regard to swelling, adhesion, and mechanical properties in the absence of a drug (see abstract). Chitosan was chose as a component due to its mucoadhesive properties and because of its particularly positive characteristics as a biomaterial (see page 3020 first column first full paragraph). The vehicle was further employed to deliver a poorly water soluble drug with the additional aid of a cyclodextrin (see abstract). The films are 2 (see Geraci et al. paragraph 28). Given the thickness of the cast film, the loading of drug and the cyclodextrin in the casting solution are each 2 w/v% (as calculated by the examiner).
Hill teaches transmucosal dosage forms that envision buccal as well as sublingual delivery (see abstract). Absorption enhancers are taught ingredients where isopropyl myristate is explicitly named as an option (see paragraph 86; instant claim 2). 
Huhtinen et al. teach a range of 0.2 to 15 w/w% for penetration enhancers employed in transmucosal compositions where a 1 w/w% loading of isopropyl myristate is exemplified (see paragraphs 45-46 and example 3; instant claim 5).
Myers et al. teach orally dissolving films that may be mucoadhesive (see abstract and paragraph 155). In addition, these films contain anti-tacky agents and are envisioned to include vitamins as actives (see paragraph 19). The anti-tacky agents are envisioned to include metallic stearates where magnesium stearate is exemplified in a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate a buccal/sublingual film of Brown et al. based upon the film formulation of Mura et al. and Jug et al. This choice would have been obvious because 1) Jug et al. detail that chitosan based buccal films were known for use as delivery vehicles for drugs with a solubility like that of cyanocobalamin and delivery was aided by the inclusion of a cyclodextrin, 2) Mura et al. detail an optimized buccal film vehicle that is also based on chitosan and employs a poorly water soluble drug whose delivery is again aided by a cyclodextrin, and 3) Rasheed et al. teach that cyclodextrins increase the permeability of mucosal membranes to both water soluble and poorly water soluble drugs. In addition, the film formulations of Mura et al. and Jug et al. provide a specific embodiment of a buccal /sublingual film that meets the requirements for that of Brown et al. and includes a permeation enhancer as Brown et al. also teach for their films. Specifically, it would have been obvious to prepare a film with chitosan, glycerol, film forming polymer, a cyclodextrin, and vitamin B12 compounds with ratios of these components as taught by Mura et al. The 2:7.5:1 ratio of chitosan to glycerol to film forming polymer in the base formulation would need to be adjusted to accommodate the cyclodextrin at 2 wt% and vitamin B12 at 2% in the casting solution. This would result in a casting solution with a ratio 1.9:7.2:0.96:2:2, chitosan to glycerol to film forming polymer to vitamin B12 to cyclodextrin. Upon drying, the resulting film would be 13.5 wt% chitosan and 14.2 wt% cyclodextrin.  Also, it would have been obvious to include isopropyl myristate as an additional absorption -cyclodextrin they teach for the cyclodextrin of Mura et al. It would then follow to also include magnesium stearate as a lubricant (antisticking agent) and sucralose (high intensity sweetener) as a sugar based upon the teachings of Brown et al. concerning the ingredients in their compositions. Employing the proportions taught by Myers for these components would have been obvious because they were known specifically in the context of a vitamin B12 containing oral film for the benefits they confer. This would then adjust the film with 13.5 wt% chitosan and 14.2 wt% -cyclodextrin such that it accommodates 1 wt% isopropyl myristate, 0.01-10 wt% magnesium stearate, and 0.01 to 5 wt% sucralose. This would yield a transmucosal, sublingual film preparation with film forming polymer, plasticizer, anti-tacky agent, sucralose, 11.4-13.36 wt% chitosan, and 11.8-14 wt% -cyclodextrin, which meets the limitation of instant claim 5.  Therefore claims 1-5 are obvious over Brown et al. in view of Rasheed et al., Cruz et al., Jug et al., Bupivacaine hydrochloride Sigma Product Information, Mura et al., Huhtinen et al., Hill et al., and Myers et al. as evidenced by Geraci et al.

Response to Arguments
Applicant's arguments filed February 8, 2021 have been fully considered but they are not persuasive. In light of the amendment, one of the rejections under 35 USC . 

Rejections under 35 USC 112(a):
	The applicant argues that Claim 2 provides sufficient information in regards to the structures of the derivatives and asserts that undue experimentation is not required. The applicant has pointed to no evidence of guidance that directs the artisan to any particular modifications to isopropyl myristate, glyceryl myristate, myristic acid, and chitosan or substituted polysaccharides that yield penetration enhancement. The disclosure provides none.  The applicant has assigned properties to these unidentified compounds without giving any guidance as to the key functional groups that yield the properties. Any chemical modification is embraced by the term “derivative as well as the term “substituted”. Yet there is no suggestion of which modifications would yield the recited function. This lack of structure-function correlation underpins the continued lack sufficient written description in regards to these derivatized compounds.

Rejections under 35 USC 112(b):
The applicant argues that the recitation “penetration/permeation enhancer” and “agent that is mucoadhesive as well as permeation/penetration enhancer” is self-explanatory. It is important that a person of ordinary skill in the art be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement of the patent that ultimately issues from the application being examined. In the case when the metes and bounds of a claim are not clear, a rejection under 35 USC 112(b) is 

Rejections under 35 USC 103:
The applicant argues that obviousness of a product in regard to patentability is predicated upon the presence or absence of the product as an item for sale. The absence of an offering of a product for sale has no bearing on the product’s patentability.
The applicant argues that the prior art does not suggest that its compositions are effective for transmucosal delivery in the absence of intrinsic factor.  The recitation in 
	While the applicant argues that they did not suggest that the lack of an anticipatory reference means that the claims are non-obvious, they repeatedly argue that one of the cited references/authors or an artisan of skill in the art would have made the instantly claimed invention already, if it were in fact obvious. This argument is precisely a critique about the lack of an anticipatory reference. If there were such a hypothetical publication or a sale detailing the claimed product, it would be an anticipatory teaching. If this argument by the applicant were correct, it would eliminate the artisan’s ability to assimilate information on the same topic from multiple places and 
In addition, the applicant argues that a comparison of compositions 3 and 6 to composition 8 in instant example 1 shows unexpected results because the presence of all the claimed components, as in composition 8, yields the highest Cmax. The applicant asserts that the higher plasma concentration produced by composition 8 is unexpected, but the improvement gleaned by adding known permeation/penetration enhancers to a mucoadhesive composition is not different than what would have been expected. Further, simply adding the Cmax levels achieved for compositions 3 and 6, while considering the error in these measurements, yields a value that is about the same as that for composition 8, namely 0.458 for composition 3 + composition 6 versus 0.474 for composition 8. Thus the performance of composition 8 is better than compositions 3 and 6, but not to a degree that is unexpected. 
The applicant additional argues that they have demonstrated that Jug et al. and Mura et al. do not work. No such demonstration was provided. Nothing has been provided that shows the chitosan film compositions of Jug et al. do not deliver poorly soluble drugs as they detail, and that transmucosal delivery would occur if used for a mucosal application. Also, there is no evidence that the buccal films of Mura et al. do not delivery their contained drug across the buccal mucosa as they detail.
Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/CARALYNNE E HELM/Examiner, Art Unit 1615                                                                                                                                                                                                        

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615